Title: From Abigail Smith Adams to Mercy Otis Warren, 14 December 1811
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam
Quincy December 14th 1811

I thank you for your kind inquiries after my Daughter Smith. She is, and has been as well, the Physicians Say, as any one could expect, after Such an Operation, as She has endured—to me it was agonizing—She Sustaind it with firmness, and fortitude
The wound has been intirely healed for this month, but the mussels from the Arm, which communicate with the part affected, were necessarily laid So bare, and Sufferd So much, that it will be a long time before the use of the Arm can be restored. it is a misfortune to her, that She cannot bear the motion of a carriage nor write a line herself, but we are encouraged to hope, for a perfect restoration from time.
My dear Madam, I know you have often thought of me, and your feeling heart has Sympathized with me under the various, and uncommon trials, I have been call’d to pass through the year past, but mercies have been blended with my afflictions.
Knowing the regard you ever entertaind for my dear departed Brother & Sister, I had determined to write to you, previous to the receipt of your Letter, and to offer to your acceptance the tribute of Respect, paid to their memory by our Benevolent Pastor which I now do—
If we live untill the Spring of the year, and my Daughter so far recovers, as to be able to ride, She will not return home untill She has paid her Respects to one of her most ancient Friends—and if health permits, I will once more embrace in this world, the Friend I hope to meet in that world, where all Sorrow is to be wiped from all Eyes.—
I am Dear Madam as Ever your
A Adams